Title: To George Washington from Henry Clinton, 26 September 1780
From: Clinton, Henry
To: Washington, George


                        
                            Sir
                            New York, Septr 26th 1780.
                        
                        Being informed that the King’s Adjutant General in America has been stopt under Major General Arnold’s
                            passports, and is detained a prisoner in your Excellency’s Army, I have the honor to inform Your, Sir, that I permitted
                            Major André to go to Major General Arnold at the particular request of that General Officer; You will perceive, Sir, by
                            the inclosed paper that a Flag of Truce was sent to receive Major André, and passports granted for his return, I therefore
                            can have no doubt but that Your Excellency will immediately direct that this Officer has permission to return to my Orders
                            at New York. I have the honor to be Your Excellency’s Most obedient and Most humble Servant
                        
                            H. Clinton
                        
                     Enclosure
                                                
                            
                                Sir
                                New York Sepr 26 1780
                            
                            In answer to Your Excellencys message Respecting Your Adjutant General Major André and desiring my Idea
                                of the reasons why He is detained, being under my Passports, I have the honor to inform You Sir, that I apprehend a
                                few hours must return Major Andre to Your Excellencys Orders, as that Officer is assuredly under the protection of a
                                Flag of Truce sent by me to him for the purpose of a conversation which I requested to hold with him relating to
                                myself, and which I wished to Communicate through that Officer to Your Excellency.
                            I Commanded at the Time at West Point, had an undoubted right to Send my Flag of Truce for Major André,
                                who came to me under that protection and having held my Conversation with him, I delivered him Confidental Papers in
                                my own hand writing, to deliver to Your Excellency thinking it much properer he should return by land, I directed him
                                to make use of the Feigned Name of John Anderson, under which He had by my direction come on Shore, and gave him my
                                Passports to go to the White Plains on his way to New York: This Officer cannot therefore Fail of
                                being immediately Sent to New York as He was invited to a Conversation with me for which I sent him a Flag of Truce,
                                & finally gave him Passports for his Safe return to Your Excellency, all which I had then a right to do being
                                in the Actual service of America, under the Orders of General Washington, and Commanding General at West Point and its
                                Dependencies. I have the honor to be Your Excellencys Most Obedt & Very Hbe Servt 
                            
                                B. Arnold
                            
                        
                        
                    